Title: To George Washington from Thomas Jefferson, 11 June 1780
From: Jefferson, Thomas
To: Washington, George



Sir
Richmond June 11th 1780.

Majr Galvan as recommended by your Excellency was dispatched to his station without delay, and has been furnished with every thing he desired as far as we were able. the line of expresses formed between us is such as will communicate intelligence from the one to the other in twenty three hours. I have forwarded to him information of our disasters in the South as they have come to me.
Our intelligence from the Southward is most lamentably defective. tho’ Charlestown has now been in the hands of the enemy a month, we hear nothing of their movements which can be relied on. rumours are that they are penetrating Northward. to remedy this defect I shall immediately establish a line of expresses from hence to the neighborhood of their army, and send thither a sensible judicious gentleman to give us information of their movements. this intelligence will I hope be conveyed to us at the rate of 120 miles in the 24 hours. they set out to their stations tomorrow. I wish it were possible that a like speedy line of communication could be formed from hence to your Excellency’s head quarters. perfect & speedy information of what is passing in the South might put it in your power perhaps to frame your measures by theirs. there is really nothing to oppose the progress of the enemy Northward but the cautious principles of the military art. North Caroline is without arms. we do not abound. those we have are freely imparted to them, but such is the state of their resources that they have not yet been able to

move a single musket from this state to theirs. all the waggons we can collect have been furnished to the Marquis de Kalb, & are assembling for the march of 2500 militia under Genl Stevens of Culpeper who will move on the 19th inst. I have written to Congress to hasten supplies of arms & military stores for the Southern states, & particularly to aid us with Cartridge paper & Cartridge boxes, the want of which articles, small as they are, renders our stores useless. the want of money cramps every effort. this will be supplied by the most unpalateable of all substitutes, force. your Excellency will readily conceive that after the loss of one army our eyes are turned towards the other, and that we comfort ourselves that if any aids can be furnished by you without defeating operations more beneficial to the general union, they will be furnished. at the same time I am happy to find that the wishes of the people go no further, as far as I have an opportunity of learning their sentiments. could arms be furnished I think this state & North Caroline would embody from ten to fifteen thousand militia immediately, & more if necessary. the following is a state of the force in and about to be in motion.


Colonel Buford’s regulars (of Scott’s & Woodfords’s men)
400.


Colonel Porterfeild’s d[itt]o of Virginia state troops
  500


Colo. Armand’s horse
  190


The remains of White’s & Washington’s as is said about
  200


The Maryland & Delaware troops & artillery
  1900



  3190


Virginia militia
  2500


North Caroline militia under Genl Caswell in the feild
  400


do embodying under Govr Caswell if they can be armed
  4000



  6900


I hope e’er long to be able to give you a more certain state of the enemy’s as well as our situation, which I shall not fail to do. I inclose you a letter from Majr Galvan, being the second I have fowarded to you. With sentiments of the most perfect esteem & respect I have the honor to be Your Excellency’s Most obedient & most humble sert

Th: Jefferson

